Matter of Jasiah B. (2015 NY Slip Op 07341)





Matter of Jasiah B.


2015 NY Slip Op 07341


Decided on October 8, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 8, 2015

Friedman, J.P., Andrias, Saxe, Gische, Kapnick, JJ.


15829 15828

[*1] In re Jasiah B., A Child Under Eighteen Years of Age, etc. Hydeia B., Respondent-Appellant, 
Commissioner of Social Services of the City of New York, Petitioner-Respondent.


Law Office of Thomas R. Villecco, P.C., Jericho (Thomas R. Villecco of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Elizabeth S. Natrella of counsel), for respondent.
Karen Freedman, Lawyers for Children, Inc., New York (Shirim Nothenberg of counsel), attorney for the child.

Order of disposition, Family Court, New York County (Stewart H. Weinstein, J.), entered on or about August 7, 2014, to the extent it brings up for review a fact-finding order, same court and Judge, entered on or about August 7, 2014, which, after a hearing, determined that respondent mother had neglected the subject child, unanimously affirmed, without costs. Appeal from fact-finding order unanimously dismissed, without costs, as subsumed in the appeal from the order of disposition.
A preponderance of the evidence establishes that there was a "substantial probability" that the teenage mother's untreated psychiatric condition and substance abuse problems would place the newborn child at imminent risk of harm if he were released to her (see Matter of Liarah H. [Dora S.], 111 AD3d 514, 515 [1st Dept 2013]; Family Ct Act § 1012[f]). The finding of neglect was further supported by evidence that, during her pregnancy, the mother failed to plan for the care of the child and was frequently absent without leave from the residential facility where she had been placed as a result of a juvenile delinquency proceeding.
The court properly drew a negative inference against the mother based on her failure to [*2]testify, and her failure to appear at the fact-finding hearing on several dates (see Matter of Aria E. [Lisette B.], 82 AD3d 427, 428 [1st Dept 2011], lv denied 17 NY3d 704 [2011]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 8, 2015
CLERK